Citation Nr: 1029917	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from April 1959 to 
July 1959 in the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1981 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
appeal is still active as to the October 1981 rating decision as 
the claim was not previously forwarded to the Board after the 
Veteran perfected his appeal in August 1982 with the filing of a 
VA Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the Veteran has identified several possible 
sources where relevant evidence may be obtained in support of his 
claim.  Pursuant to section 5103A of title 38, U.S. Code, VA is 
required to make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the claim provided 
that the veteran adequately identifies those records.  
Furthermore, whenever VA is unable to obtain these records, the 
law imposes on VA that it must provide notice to the veteran 
which (1) identifies the records VA was unable to obtain; (2) 
explains the efforts VA made to obtain those documents; and (3) 
describe any further action VA will take with respect to the 
claim.  See 38 U.S.C. § 5103A(b)(2) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(e) (2009).  

The Veteran's US Army service record was destroyed in the 1973 
National Archives fire.  This creates a heightened duty to assist 
the Veteran by advising him to submit alternative forms of 
evidence supporting the claim and assisting him in obtaining this 
alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 
370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
Furthermore, VA is "under a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases for 
its decision as a consequence of the appellant's missing [service 
treatment records]."  Washington, 19 Vet. App. at 371.  

Here, the Veteran has stated that he had "retired on disability 
in 1986."  He also informed the February 2004 VA examiner that 
he "stopped work some time around 1985-1986 and received 
Workmen's Compensation for 10 years."  Following that 10 year 
period, the Veteran stated that he received Social Security 
Administration (SSA) disability benefits because of pain in his 
back and his neck.  However, the record does not show any 
evidence from Workmen's Compensation or SSA.  VA has a duty to 
obtain SSA records when those records may contain evidence 
relevant to the claim.  Masors v. Derwinski, 2 Vet. App. 181, 
187-88 (1992); accord Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998).  Here, the 
Veteran was in receipt of SSA benefits due to his back 
disability; the very same disability that he is now seeking 
service-connection benefits for.  The Workmen's Compensation 
records also contain evidence related to the Veteran's back 
disability and are consequently as relevant as the SSA records.  
Therefore, the Board finds that VA has a duty to obtain both the 
Workmen's Compensation and SSA records.  38 U.S.C.A. §§ 5103, 
5105; 38 C.F.R. §§ 3.159, 3.201. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's records from SSA.  If 
a negative response is received to 
requests for records, associate that 
response with the claims folder.
2.	Contact the Veteran and request that he 
provide sufficient information, and, if 
necessary, authorization, to obtain the 
Workmen's Compensation records.  If the 
Veteran returns the required information, 
the RO should request the Veteran's 
Workmen's Compensation records starting 
from 1985.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the Veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.
3.	Thereafter, the RO should take any deemed 
additional steps necessary to develop the 
Veteran's claim for service connection for 
a back disorder.  The claim should then be 
readjudicated.  If the determination is 
unfavorable to the Veteran, then he and 
his representative should be provided with 
a supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).


